6 N.J. Super. 387 (1950)
71 A.2d 404
DOMINICK R. RINALDI, PLAINTIFF-RESPONDENT,
v.
STEPHEN E. MONGIELLO, DIRECTOR OF REVENUE AND FINANCE OF THE CITY OF HOBOKEN IN THE COUNTY OF HUDSON, AND CITY OF HOBOKEN IN THE COUNTY OF HUDSON, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued January 30, 1950.
Decided February 15, 1950.
Before Judges McGEEHAN, COLIE and EASTWOOD.
Mr. Albert J. Shea argued the cause for defendants-appellants.
*388 Mr. Nicholas S. Schloeder argued the cause for plaintiff-respondent.
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge William J. Brennan, Jr., and reported in 7 N.J. Super. 410.